*170On Rehearing.
Per Curiam.
On the former appeal of this case we hold that a certain ruling excluding an answer to a question propounded by the defendant’s counsel to the witness, Dr. Engstad, on cross-examination, •constituted error. This holding was made toward the end of the opinion, and after other controlling questions had been decided in defendant’s favor necessitating a new trial, and was in the nature of a pronouncement upon a rule of evidence for the guidance of the lower court on the second trial. It was unnecessary,to the decision that we should have determined whether, in the light of the whole record, such ruling was prejudicial; nor was this phase of such ruling argued by counsel or considered by the court. Moreover, the record on the former appeal gives the testimony only in the narrative form, while, on the present appeal, it is set out fully by questions and answers. Our attention was not called to this fact by counsel. These facts are sufficient to explain our oversight on the former appeal, if, indeed, it can correctly be contended that we there in effect held such error prejudicial. Notwithstanding these facts, and conceding, for the sake of argument, that a fair interpretation of our former decision leads to the conclusion that we held such ruling to be prejudicial error, it does not follow as a necessary conclusion that such ruling is, on this appeal, controlling and decisive, or that it was controlling and decisive in the trial court under the doctrine of the law of the case upon the question here presented as to whether a sufficient preliminary foundation had been laid for the introduction of the former testimony of Dr. Engstad, by showing that, as a matter of fact, a full and fair opportunity was afforded the defendant for cross-examination of such witness at the former trial. The question thus decided on the former appeal is not the same question confronting us on this appeal, and the doctrine of the law of the case so earnestly invoked by appellant’s counsel is not applicable. The question thus before us on the former appeal involved the correctness of a ruling upon a certain objection to a specific interrogatory propounded to the witness Engstad, and, if found to be erroneous, then, perhaps, whether such ruling was prejudicial to the defendant. The precise question confronting us on this appeal not only was not raised, but it could not have been raised, on the former *171appeal. It involves the question, as before stated, as to whether, as a matter of fact as disclosed by the entire record, the defendant was accorded a full and fair opportunity to cross-examine such witness. While the questions are, in a sense, closely related, we are clear that there is nothing in the former decision on this point which can correctly be said to be binding on us on the present appeal.
In the light of the record clearly disclosing that the subject embraced in the question thus propounded to Dr. Engstad was in substance and effect fully covered by other questions and answers not objected to, we are forced to conclude that a full and fair opportunity was in fact accorded defendant for cross-examination, and consequently a sufficient foundation in this respect was laid for the introduction of such testimony on the last trial.
The question now attempted for the first time to be raised in this court, that a proper foundation was not laid for the introduction of Engstad’s testimony by showing his absence from the jurisdiction of the court, will not be considered, as such question comes too late. The judgment is affirmed.